Citation Nr: 1512034	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-31 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at the Hellen Keller Hospital on May 29, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.
This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Birmingham, Alabama VA Medical Center (VAMC). In that decision, the VAMC declined to reimburse the Veteran for medical expenses incurred in connection with private medical services rendered at Hellen Keller Hospital on May 29, 2010.

In November 2012, the Veteran requested a local office hearing before a Veterans Law Judge.  A hearing was scheduled for February 2014 at the RO in Montgomery, Alabama.  A review of the file indicates that the Veteran did not attend the hearing nor did he provide a reason for his failure to attend.  Thus the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

An informal hearing presentation is contained in the electronic claims file.


FINDINGS OF FACT

1. The Veteran is not service connected for a gastrointestinal disability, to include diarrhea or colitis.
 
2. The Veteran is not eligible for reimbursement for medical care or services for a gastrointestinal disability, to include diarrhea or colitis under 38 U.S.C.A. § 1728.

3. The Veteran presented to the Hellen Keller Hospital on May 29, 2010 with complaints of diarrhea for one month.

4. The Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

5. The medical care received by the Veteran at the Hellen Keller Hospital on May 29, 2010 was not for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.
CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized medical care expenses incurred in connection with private medical services rendered at Hellen Keller Hospital on May 29, 2010 have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.120, 17.126 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions. 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  

When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  In this case, VA provided a notice letter accompanying the November 2010 decision letter.

Pertinent Law & Analysis

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014). 

Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  In light of the fact that the Veteran was not service connected for a gastrointestinal condition, the applicable law in this case is 38 U.S.C.A. § 1725.

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 3.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

 (f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

 (h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.
Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  (Note: In 2012, these criteria were amended. The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)).

As previously mentioned, this matter was denied by the VAMC based on the fact that the Veteran did not meet the requirement of having treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  That presumption of regularity entitles the Board to rely on the summary of evidence indicated by the VAMC in making its decision.  Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  No such evidence however has been received in this case.

We also note that in the statement of the case dated December 2010, the VAMC reconsidered its previous decision yet continued the denial based on a failure to satisfy 38 C.F.R. § 17.1002(b) - treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

The Veteran reports that in May 2010, he experienced continuing symptoms of diarrhea that had persisted for a more than a month.  Records dated June 2010 from the Birmingham VA show the Veteran had been treated for a Clostridium difficile infection prior to the treatment at Hellen Keller Hospital on May 29, 2010.  The June 2010 record shows the Veteran was discharged with negative findings of Clostridium difficile with notations of fatty infiltration of the liver.  Records from Hellen Keller Hospital dated May 29, 2010 show the Veteran was discharged that same day after he reported to the emergency department with complaints of diarrhea for one month.  The Veteran underwent CT imaging of the abdomen and pelvis and was prescribed antibiotics.

The Board finds that the preponderance of the evidence is against the Veteran's claim -- the evidence shows that the Hellen Keller Hospital visit was not as a result of an emergency or in response to an immediate medical emergency for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board is sympathetic to the Veteran's complaints that he would be unable to travel due to the nature of his medical complaints on May 29, 2010, however, the law does not provide for equitable relief in this situation.

Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board has no authority to disregard these requirements.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Hellen Keller Hospital on May 29, 2010, is denied, pursuant to 38 U.S.C.A. § 1725.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


